Adams, J\,
dissenting. I am not able to see how a recovery can properly be had upon the alleged warranty. The plaintiffs never saw nor heard of the warranty, and certainly did not make it, unless through the alleged agent; but he did not make any warranty. lie did not have the power to warrant, and did not claim to have. He did not even have the power to make a sale. He had no power, except to take orders, and the defendants had no reason to suppose that he hack If they desired goods different from those specified'in the catalogue, or a different warranty, they should have so *606provided in their order, because the agent had no authority to do more than to transmit their order. What he undertook to do outside of what he was employed to do, he undertook for the defendants. If the agent had assumed the power to warrant, and the plaintiffs had done anything by which his act was ratified, the case would he different. Eadie v. Ashbaugh, 44 Iowa, 519. But I have seen no case where a person has been held bound by a warranty which he never saw nor heard of, and which no person ever assumed to have the power to make as his agent. We held in Baudouine v. Grimes, 64 Iowa, 370, that there could be no ratification of an act in which the agent did not undertake to hind his principal.